DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-4 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Okita et al. (US 2019/0221479 A1).
	Regarding to claim 1, Okita discloses a processing method of a wafer, comprising:
a frame unit preparation step of fixing the wafer in an opening of an annular frame (21) by an adhesion tape to prepare a frame unit (21) (paragraph 0034-0040, Fig 3, Fig 6-9);
a frame unit holding step of attracting and holding the wafer of the frame unit by a chuck table in an etching chamber with intermediary of the adhesion tape (paragraph 0061, 0072; Fig 10;
a shielding step of covering the annular frame and/or an annular region of the adhesion tape exposed between the annular frame and the wafer by a cover member (124 and/or 40) to shield the annular frame and/or the annular region from an external space (paragraph 0045-0048, 0057, 0062, 0067-0070);
a dry etching step of supplying a gas to the etching chamber and executing dry etching for the wafer after execution of the frame unit holding step and the shielding step (i.e. plasma etching; paragraph 0066, 0073-0074, 0076, 0079).
Regarding to claim 2, Okita discloses the annular frame (21) is formed of a resin and the annular frame is covered by the cover member (124) in the shielding step (paragraph 0036, 0057-0058, 0062, 0067-0068, Fig 6).
Regarding to claims 3-4, Okita discloses plasma etching in which a gas in a plasma state is supplied is executed for the wafer in the dry etching step (paragraph 0066, 0073-0074, 0076, 0079).


5.	Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Chiang et al. (US 2018/0151435 A1)
	Regarding to claim 1, Chiang discloses a processing method of a wafer, comprising:
a frame unit preparation step of fixing the wafer in an opening of an annular frame (310) by an adhesion tape (300) to prepare a frame unit (310) (paragraph 0059, Fig 3, Fig 5);
a frame unit holding step of attracting and holding the wafer of the frame unit by a chuck table in an etching chamber with intermediary of the adhesion tape (paragraph 0027-0029; 0060; 0066 , 0071, 0074, Fig 17);
a shielding step of covering the annular frame and/or an annular region of the adhesion tape exposed between the annular frame and the wafer by a cover member (covering 660) to shield the annular frame and/or the annular region from an external space (paragraph 0062-0068, Fig 6-Fig 10);
a dry etching step of supplying a gas to the etching chamber and executing dry etching for the wafer after execution of the frame unit holding step and the shielding step (i.e. plasma etching; paragraph 0060-0062, 0081, 0086).

Regarding to claim 2, Chiang discloses the annular frame (310) is formed of a resin and the annular frame is covered by the cover member (660) in the shielding step (paragraph 0059; 0062-0068, 0080).



Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469.  The examiner can normally be reached on Monday-Thursday; every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/               Primary Examiner, Art Unit 1713